DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 12/03/2020.  Claims 1, 4-5, 11, 16 and 19 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-20 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 12/03/2020 has been fully considered but it is not persuasive.
Applicant submits “In describing the axis 308, both with respect to FIGs. 9-1 to 9-3 and elsewhere, Provancher states that “[t]he axis 308 remains stationary relative to the base (not shown in FIGS. 9-1 to 9-3).” Provancher, ]} [0046] (emphasis added). See also FIG. 6 of Provancher where pins are shown along axis 308 for engagement with the housing to maintain the components associated with axis 308 in a fixed position relative to the housing (or base).”; “As such, by operation of the system as provided in Provancher, no motion of the finger occurs because the axis 308 remains stationary and the contact member 304 and 306 pivot about the axis 308 to give the sensation of movement when no movement of axis 308 or the applied finger actually occurs”; and “Therefore, no combination of Provancher with Krebs teaches or suggests “wherein actuation of the first control cable to move the first securing member along the first causes responsive movement of the arm pivot point and the dermal contact surface relative to the housing in a direction having a movement component perpendicular to the first securing member travel path or the second securing member travel path (emphasis added) as recited by amended independent claim 1.” (Remarks, page 8, the last paragraph; page 9, the first paragraph; page 10, the second paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 has been amended as “the dermal contact surface relative to the housing in a direction having a movement component perpendicular to the first securing member travel path or the second securing member travel path”. As seen in figures 9-1 to 9-3, the dermal contact surface “304” and “306” is pushed sideways (horizontally) relative to the base of the housing “310” in the direction having a movement component perpendicular to the first securing member which moves upwards (vertically). Applicant argues that “because the axis 308 remains stationary and the contact member 304 and 306 pivot about the axis 308 to give the sensation of movement when no movement of axis 308 or the applied finger actually occurs”. However, although the pin (axis) “308” is stationary, the contact surface “304” and “306” does move relative to the base of the housing in a sideway direction (horizontally). Therefore, Provancher discloses the amended claim limitation “the dermal contact surface relative to the housing in a direction having a movement component perpendicular to the first securing member travel path or the second securing member travel path”. As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art regarding the relative movement, the claim language should be amended to reflect the difference and more clearly define Applicant’s 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9, 11-13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provancher et al. (US. Pub. No. 2016/0358428, hereinafter “Provancher”) in view of Krebs et al. (US. Pub. No. 2007/0138886, hereinafter “Krebs”).
claims 1 and 16,    (Currently Amended) Provancher discloses a tactile output apparatus [figures 9-1 to 9-3, “300”], associated with its method: 
a housing [figure 8, housing “518”];
a dermal contact surface [figures 9-1 to 9-3, contact surface “304” and “306” with user’s finger configured to move relative to the base “310” of the housing] configured to move relative to the housing to provide a tactile output [paragraph 47];
a first securing member [figures 9-1 to 9-3, securing member that secures “304” and “316”] and a second securing member [figures 9-1 to 9-3, securing member that secures “306” and “314”] disposed within the housing [figure 8, the compliance tactile feedback device is disposed within the housing “518”]; 
a first arm [figures 9-1 to 9-3, first arm “304” pivotally coupled to the first securing member] pivotally coupled to the first securing member;
a second arm [figures 9-1 to 9-3, second arm “306” pivotally coupled to the second securing member] pivotally coupled to the second securing member, wherein the first arm is also pivotally coupled to the second arm at an arm pivot point, wherein the dermal contact surface moves with the arm pivot point [figures 9-1 to 9-3, “304” is pivotably coupled to “306” at an arm pivot point “636”, dermal contact surface moves with arm pivot point];
wherein actuation to move the first securing member along the first securing member travel path or actuation to move the second securing member along the second securing member travel path causes responsive movement of the arm pivot point and the dermal contact surface relative to the housing in a direction having a movement component perpendicular to the first securing member travel path or the second securing member travel path [figures 9-1 to 9-3, the dermal contact surface “304” and “306” is pushed sideways (horizontally) relative to the base of 
Provancher does not expressly disclose a first control cable operably coupled to the first securing member; and
a second control cable operably coupled to the second securing member; 
wherein actuation of the first control cable moves the first securing member along a first securing member travel path towards or away from the second securing member;
wherein actuation of the second control cable moves the second securing member along a second securing member travel path towards or away from the first securing member;
wherein actuation of the first control cable to move the first securing member along the first securing member travel path or actuation of the second control cable to move the second securing member along the second securing member travel path causes responsive movement of the arm pivot point.
Krebs teaches a haptic device comprising a first control cable operably coupled to the first securing member [figure 1, a first control cable operably coupled to first securing member “50a”to rotor “10”, paragraph 62, cable drive]; 
a second control cable operably coupled to the second securing member [figure 1, a second control cable operably coupled to second securing member “50b”to rotor “20”, paragraph 62, cable drive]; 
wherein actuation of the first control cable moves the first securing member along a first securing member travel path towards or away from the second securing member [figure 1, actuation moves “50a” towards “50b” as indicated by the arrows];

wherein actuation of the first control cable to move the first securing member along the first securing member travel path or actuation of the second control cable to move the second securing member along the second securing member travel path causes responsive movement of an arm pivot point [figure 1, arm pivot point moves in the vertical direction which is perpendicular to travel path of securing members which is laterally].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tactile output apparatus of Provancher to a first control cable operably coupled to the first securing member; a second control cable operably coupled to the second securing member; wherein actuation of the first control cable moves the first securing member along a first securing member travel path towards or away from the second securing member; wherein actuation of the second control cable moves the second securing member along a second securing member travel path towards or away from the first securing member; wherein actuation of the first control cable to move the first securing member along the first securing member travel path or actuation of the second control cable to move the second securing member along the second securing member travel path causes responsive movement of the arm pivot point, as taught by Krebs, in order to facilitate the making of a small-sized device (Krebs, paragraph 62).
As to claim 2,    (Original) Provancher, as modified by Krebs, discloses the tactile output apparatus of claim 1 further comprising an electromechanical actuator [Provancher, paragraph 37, first and second actuators may be electromagnetic devices] operably coupled to the first 
As to claim 3,    (Original) Provancher, as modified by Krebs, discloses the tactile output apparatus of claim 1 wherein the first arm and second arm are configured to move such that as a distance between the first securing member and the second securing member decreases, the arm pivot point moves away from a fully retracted position and towards a fully extended position [Provancher, figures 9-1 to 9-3, arms “304” and “306” move such that the distance between them decreases, arm pivot “636” moves away from a fully retracted position].
As to claims 5 and 19,    (Currently Amended) Provancher, as modified by Krebs, discloses the tactile output apparatus of claim 1, associated with its method, wherein the housing comprises 
Provancher, as modified by Krebs, discloses the claimed invention except for wherein when the arm pivot point is in a fully extended position, a distance between the dermal contact surface and a top surface of the housing is larger than a depth of the cavity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus such that when the arm pivot point is in a fully extended position, a distance between the dermal contact surface and a top surface of the housing is larger than a In re Aller, 105 USPQ 233.
As to claims 6 and 17,    (Original) Provancher, as modified by Krebs, discloses the tactile output apparatus of claim 1, associated with its method, wherein the first securing member travel path and the second securing member travel path are linear [Provancher, figures 9-1 to 9-3, linear travel path].
As to claim 9,    (Original) Provancher, as modified by Krebs, discloses the tactile output apparatus of claim 1 wherein actuation of the first control cable to move the first securing member along the first securing member travel path or actuation of the second control cable to move the second securing member along the second securing member travel path causes responsive movement of the arm pivot point and the dermal contact surface in a direction only substantially perpendicular to the first securing member travel path or the second securing member travel path [Provancher, figures 9-1 to 9-3, arm pivot point “636” and dermal contact surface in the vertical direction which is perpendicular to travel path of securing members which is laterally, Krebs, figure 1, arm pivot point moves in the vertical direction which is perpendicular to travel path of securing members which is laterally].
As to claims 11 and 15,    see the above discussion of claim 1.
As to claim 12,    see the above discussion of claim 2.
As to claim 13,    see the above discussion of claim 6.
Claim 4, 7-8, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provancher in view of Krebs, as applied to claim 1 above, further in view of Hashimoto et al. (US. Pub. No. 2016/0209926, hereinafter “Hashimoto”).
claim 4,    (Currently Amended) Provancher, as modified by Krebs, discloses the tactile output apparatus of claim 1 wherein the housing comprises 
Provancher, as modified by Krebs, does not disclose a flexible member coupled to the housing and covering the cavity, the dermal contact surface being disposed on an external surface of the flexible member and the first arm or the second arm being disposed in contact with the flexible member on an internal surface of the flexible member.
Hashimoto teaches a tactile device [figure 6, “10A”] comprising a flexible member coupled to a housing and covering a cavity [figures 5A-C, flexible member panel “50” coupled to the housing and covering a cavity], a dermal contact surface being disposed on an external surface of the flexible member [figures 5A-C, finger touch surface is disposed on external surface of “50”] and a first arm or a second arm being disposed in contact with the flexible member on an internal surface of the flexible member [figures 5A-C, first arm or second arm “40” is disposed in contact with “50” on an internal surface].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tactile output apparatus of Provancher to comprise a flexible member coupled to the housing and covering a cavity, the dermal contact surface being disposed on an external surface of the flexible member and the first arm or the second arm being disposed in contact with the flexible member on an internal surface of the flexible member, as taught by Hashimoto, in order to provide a feedback to the user such that the user has “pushed” a key (Hashimoto, paragraph 48).
claims 7 and 20,    (Original) Provancher, as modified by Krebs, discloses the tactile output apparatus of claim 1, associated with its method.
Provancher, as modified by Krebs, does not disclose wherein the first securing member travel path and the second securing member travel path are defined by a rod that passes through the first securing member and the second securing member.
Hashimoto teaches a tactile device [figure 6, “10A”] comprising a first securing member travel path and a second securing member travel path are defined by a rod that passes through the first securing member and the second securing member [figure 12B, rod between “201A” and “201B” that passes through first and second securing member “61”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tactile output apparatus of Provancher to comprise a first securing member travel path and a second securing member travel path are defined by a rod that passes through the first securing member and the second securing member, as taught by Hashimoto, in order to provide a feedback to the user such that the user has “pushed” a key (Hashimoto, paragraph 48).
As to claims 8 and 18,    (Original) Provancher, as modified by Krebs, discloses the tactile output apparatus of claim 1, associated with its method.
Provancher, as modified by Krebs, does not disclose wherein the first securing member travel path and the second securing member travel path are defined by a rod that passes through the first securing member and the second securing member; and
wherein the tactile output apparatus further comprises a biasing member disposed between the first securing member and the second securing member, the biasing member being 
Hashimoto teaches a tactile device [figure 6, “10A”] comprising a first securing member travel path and a second securing member travel path are defined by a rod that passes through the first securing member and the second securing member [figure 12B, rod between “201A” and “201B” that passes through first and second securing member “61”]; and
wherein the tactile output apparatus further comprises a biasing member [figure 12B, “201A” and/or “201B” disposed between “61”] disposed between the first securing member and the second securing member, the biasing member being configured to urge the first securing member and the second securing member apart and the arm pivot point towards a fully retracted position [figure 12B, when “40” is fully retracted, “61” is pushed apart].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tactile output apparatus of Provancher to comprise a first securing member travel path and a second securing member travel path are defined by a rod that passes through the first securing member and the second securing member, wherein the tactile output apparatus further comprises a biasing member disposed between the first securing member and the second securing member, the biasing member being configured to urge the first securing member and the second securing member apart and the arm pivot point towards a fully retracted position, as taught by Hashimoto, in order to provide a feedback to the user such that the user has “pushed” a key (Hashimoto, paragraph 48).
As to claim 14.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provancher in view of Krebs, as applied to claim 1 above, further in view of Yun et al. (US. Pub. No. 2017/0153703, hereinafter “Yun”).
As to claim 10,    (Original) Provancher, as modified by Krebs, discloses the tactile output apparatus of claim 1.
Provancher, as modified by Krebs, does not disclose a plate operably coupled to the first arm or the second arm, the dermal contact surface being disposed on an external surface of the plate, and the plate maintaining an orientation such that a plane of an external surface of the plate is substantially orthogonal to the movement of the arm pivot point.
Yun teaches a tactile apparatus [figure 6, “600”] comprising a plate [figure 6, “614” coupled to “612”] operably coupled to the first arm or the second arm, the dermal contact surface being disposed on an external surface of the plate, and the plate maintaining an orientation such that a plane of an external surface of the plate is substantially orthogonal to the movement of the arm pivot point [figure 6, dermal contact surface disposed on external surface of “614”, plate “614” is maintained an orientation substantially orthogonal to the movement to the top of “612”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tactile output apparatus of Provancher comprise a plate operably coupled to a first arm or a second arm, a dermal contact surface being disposed on an external surface of the plate, and the plate maintaining an orientation such that a plane of the external surface of the plate is substantially orthogonal to the movement of the arm pivot point, as taught by Yun, in order to provide a uniformity of feel and pressure sensing across the surface of a touchpad (Yun, paragraph 15).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/NAN-YING YANG/Primary Examiner, Art Unit 2622